Citation Nr: 1134964	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-22 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Ochsner Medical Center on April 20, 2008.    

(The issues of (1) whether there was clear and unmistakable error (CUE) in an April 2007 rating decision that denied service connection for a right knee disorder, (2) entitlement to an effective date earlier than August 6, 2008 for the grant of service connection for a right knee disorder, (3) entitlement to an initial disability rating greater than 10 percent for a right knee disorder, and (4) entitlement to payment of additional compensation benefits for the Veteran's spouse, are addressed in a separate decision.  The issue of entitlement to direct payment by VA of attorney fees from past-due benefits is also addressed in another separate decision).    


REPRESENTATION

Appellant represented by:	Dr. C.H. Thornton, Jr., Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from June 1981 to November 1981.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and July 2008 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Jackson, Mississippi.  However, it appears that the Veteran's claims folder and Medical Administration Service (MAS) folder were transferred to the VA Regional Office in New Orleans, Louisiana, which is closer to the Veteran's domicile.    

In March 2011, the Veteran and his spouse presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).    


FINDINGS OF FACT

1.  The totality of the evidence reveals that the Veteran's care on April 20, 2008 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

2.  VA facilities were not feasibly available considering the urgent nature of the Veteran's medical emergency when he was hospitalized, as well as the significant distance involved to reach the nearest VAMC in Jackson, Mississippi.  

3.  The Veteran did not remain at Ochsner Medical Center on April 20, 2008 beyond the point of stabilization.  He was only hospitalized for several hours.    


CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Ochsner Medical Center on April 20, 2008.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.53, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the MAS folder does not reveal adequate compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In any event, since the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Background Facts and Contentions

The Veteran was hospitalized on the morning of Sunday, April 20, 2008, at approximately 2:51 a.m. at a private facility, Ochsner Medical Center, after experiencing jaw pain, a toothache, dental pain with tenderness, swelling, and a sore throat.  He was able to drive himself by private vehicle, accompanied by his wife.  He was diagnosed with a periapical abscess of the tooth.  Dental caries were assessed.  He was prescribed antibiotics and anti-pain medication, and discharged within several hours.  See April 20, 2008 private emergency records from Ochsner Medical Center.  The hospital record noted that his jaw pain had been present since the day before at 5:00 p.m.  But the Veteran has also stated he was treated for his jaw pain at the VA Clinic in Baton Rouge days prior to his hospitalization.  See August 2008 Substantive Appeal.  He says VA's prescriptions did not solve the problem and his jaw pain worsened.  His private hospitalization on April 20, 2008 was for a nonservice-connected condition.  He is service-connected for a right knee disability by VA; however, his hospitalization on April 20, 2008 was in no way related to this service-connected disorder.  The total bills for private medical services were $300.00 and $51.04.  See private bill and hearing testimony at page 28.  

VA has denied payment or reimbursement of unauthorized medical expenses on the basis that the care rendered at the private hospital on April 20, 2008 was "non-emergent" in nature.  See June 2008 and July 2008 administrative decisions of the VAMC in Jackson, Mississippi, and August 2008 Statement of the Case (SOC).  The Veteran, however, requests reimbursement of these unauthorized medical expenses.  He contends that his care was rendered in a "medical emergency" of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and that VA facilities were not feasibly available at the time of the hospitalization.  He relates that nearby VA clinics were closed, and the nearest VAMC was over two hours away.  In addition, the Veteran adds that VA personnel on the morning of April 20, 2008 instructed him to seek treatment at the nearest private emergency room.  See August 2008 Substantive Appeal; March 2011 hearing testimony at pages 25-28.  

Governing Laws and Regulations 

With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2010).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  However, it is of no consequence, as the Veteran does not meet any of the other criteria listed above.  That is, he was not hospitalized for his only service-connected disability - his right knee disability.  Also, no evidence exists that his nonservice-connected jaw pain aggravated his service-connected right knee disability during the hospitalization.  In addition, he is not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Therefore, application of 38 U.S.C.A. § 1703(a)(1) for "authorized" private treatment is unwarranted.  

In addition, with regard to prior authorization, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. 1703(a)(3); 38 C.F.R. 17.52(a)(3).  However, in the present case, there is no evidence or allegation that the Veteran was transferred from any VA facility or government facility with which the Secretary contracts, to a private hospital.  Therefore, this particular provision for prior authorization, 38 U.S.C.A. 1703(a)(3), does not apply as well.  In short, the issue of prior authorization is not applicable here.

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not.   

Since the treatment in question was not rendered for a service-connected disability, he is ineligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  Also, no evidence exists that his nonservice-connected jaw pain aggravated his service-connected right knee disability during the hospitalization.  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  Consequently, the only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. 
§§ 17.1000-17.1008 (2010).  

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Most importantly, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended version of 38 U.S.C.A. § 1725, since it is potentially more favorable to the Veteran.  

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) (emphasis added).  

The applicable VA regulation for the "prudent layperson standard" also provides further guidance as to what criteria are required to establish eligibility under 38 U.S.C.A. § 1725 for a nonservice-connected disorder.  See 38 C.F.R. § 17.1002(a)-(i) (2010).  Specifically, under 38 C.F.R. § 17.1002(a)-(i), the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002(a)-(i) (2010).  

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(i) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The U.S. Court of Appeals for Veterans Claims (Court) also recently held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53 (2010).  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran has already met several of the necessary criteria for reimbursement.  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the private provider, the Veteran is financially liable to the private provider of treatment, the Veteran is without health insurance, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment, the Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided, and the services in question were provided in a hospital emergency department.  See 38 C.F.R. § 17.1002(a)-(i) (2010).  The remaining issues in the present case are the following:  (1) whether the April 20, 2008 hospitalization at Ochsner Medical Center was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (2) whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson.  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on April 20, 2008 under the amended version of 38 U.S.C.A. § 1725 are met.  In this regard, the Veteran's hospitalization meets standard for "emergency treatment" under the amended version of 38 U.S.C.A. § 1725(f)(1).  

The first criteria for "emergency treatment" under the new version of 38 U.S.C.A. § 1725 pertains to the requirement for an actual "medical emergency."  In this respect, there is both favorable and unfavorable medical and lay evidence of record on the issue of whether there was a "medical emergency."  

As to the unfavorable evidence, hospital records document the Veteran was hospitalized on the morning of Sunday, April 20, 2008, at approximately 2:51 a.m. at a private facility, Ochsner Medical Center, after experiencing jaw pain, a toothache, dental pain, and a sore throat.  He was able to drive himself by private vehicle, accompanied by his wife.  The hospital record noted that his jaw pain had been present since the day before at 5:00 p.m.  In other words, for a significant period of time, these symptoms were not of a severity that the Veteran had to seek immediate treatment.  The hospital report also noted the degree of pain was only "moderate."  He was only hospitalized for several hours.  There is no evidence he required an IV or bedrest.  

As to the unfavorable evidence, at the hearing, the Veteran appeared to initially exaggerate his symptoms in that he said he was hospitalized and treated and diagnosed for chest pain from heart palpitations.  He stated he felt his condition was life-threatening, and his life was in jeopardy.  See hearing testimony at pages 19-21.  The hospital records contradict these particular assertions.  There is absolutely no mention of chest pain or heart problems.  Moreover, there is no substantive evidence revealing how tooth and jaw pain could be life-threatening.  That notwithstanding, it is conceded a failure to seek treatment could still be hazardous to the Veteran's overall health.  

As to the favorable evidence, the Board acknowledges the Veteran's lay statements requesting reimbursement of his unauthorized medical expenses on April 20, 2008, on the basis that a prudent layperson would have reasonably believed that a "medical emergency" existed.  The Veteran describes his jaw pain as "severe" and "bad."  He also says he could not open his mouth, eat, or sleep on the morning of April 20, 2008.  He and his wife describe blood, swelling, and infection with fluid coming from his mouth.  He says that previous VA treatment in the weeks before did not help.  He also says VA personnel via telephone told him to go to the private hospital.  See August 2008 Substantive Appeal; March 2011 hearing testimony at pages 25-28, 32-33.  

As to the favorable evidence, April 20, 2008 private emergency records from Ochsner Medical Center document that the Veteran was experiencing "acute" pain in the maxilla secondary to dental caries.    

Most importantly, as to the favorable evidence, the MAS folder contains a private medical opinion from Ochsner Medical Center personnel, dated on April 20, 2008, upon admission to the hospital.  The provider opined that the Veteran's condition was in fact an "emergency medical condition" requiring further emergency medical evaluation, treatment, and stabilization.  The individual who rendered the opinion certified that he had completed a medical screening examination, which is a process to determine, "with reasonable clinical confidence," the point at which an emergency medical condition does or does not exist.  This private medical opinion provides strong evidence in support of the Veteran's claim.

In light of the discussion above, the favorable evidence as to whether a "medical emergency" existed on April 20, 2008 outweighs the unfavorable evidence.  Per the Swinney case, the Board has reviewed and discussed both the medical and lay evidence in a prudent layperson evaluation for determining what constitutes a "medical emergency."  The Board concludes that the totality of the circumstances demonstrates the Veteran's hospitalization meets the prudent layperson standard for "medical emergency" under the amended version of 38 U.S.C.A. § 1725.  In short, his hospitalization was for a condition of such a grave nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (in the instant case, only to his health).  

The second requirement under the new version of 38 U.S.C.A. § 1725 is that at the time of the hospitalization in question a VA facility was not "feasibly available" and an attempt to use a VA facility beforehand would not have been reasonable by a prudent layperson.  Under VA regulation, 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  In the present case, the Veteran's condition on the morning of April 20, 2008 was serious, as discussed above.  The Veteran and his spouse credibly relate that he was in significant distress.  Moreover, the Board, and its reviewing Courts, may take judicial notice of FACTS, as compared to EVIDENCE, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).   In this respect, the Board takes judicial notice that the nearest VA emergency room from the Veteran's home was the VAMC in Jackson Mississippi, approximately 143 miles away, which is over a two hour drive.  Given the Veteran's apparent level of distress, a prudent layperson would not endure a two-hour drive in order to receive emergency treatment.  That would simply be unreasonable and unwise.  The length of the delay would have been too long.  And although the Veteran could have gone to a VA outpatient clinic closer to his home, since it was 2:51 a.m. in the morning, no VA clinic was open.  The VAMC has never contended that any VA facility was available.  Therefore, the Veteran's particular situation meets this second requirement - a VA facility was not feasibly available in the early morning hours of April 20, 2008.  This point does not appear to be in dispute.  

The third and final requirement under the new version of 38 U.S.C.A. § 1725 pertains to the issue of stabilization.  Under the October 2008 amendments to 38 U.S.C.A. § 1725, VA was authorized to make payment beyond the point of stabilization if certain criteria are met.  However, in the present case, stabilization is not at issue since the Veteran was only hospitalized for a few hours.  In fact, once the Veteran was deemed stable, he was sent home.  Thus, the Veteran's particular situation meets this third requirement for emergency treatment - he did not remain at Ochsner Medical Center on April 20, 2008 beyond the point of stabilization.  

Accordingly, the Board finds that payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Ochsner Medical Center on April 20, 2008 is warranted.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010).  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Ochsner Medical Center on April 20, 2008 is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


